Exhibit 10.1

NATIONAL INTERSTATE CORPORATION

RESTRICTED SHARE AND PERFORMANCE SHARE AGREEMENT

Summary of Grant

National Interstate Corporation, an Ohio corporation (the “Company”), grants to
the Grantee named below, in accordance with the terms of the National Interstate
Corporation Long Term Incentive Plan (the “Plan”) and this Restricted Share and
Performance Share Agreement (the “Agreement”), the following number of
Restricted Shares and Performance Shares, on the Date of Grant set forth below:

 

Name of Grantee:   

[—]

Number of Restricted Shares:   

[—]


Target Number of Performance Shares:   

[—]


Date of Grant:   

[—]

Vesting Date for Restricted Shares:    [—] anniversary of the Date of Grant
Performance Period for the Performance Shares:   

January 1, 20[—] to December 31, 20[—]

Performance Goal for the Performance Shares    The Company’s return on equity
(“ROE”) is at or above [—]%, determined in accordance with the performance
schedule attached as Exhibit A to this Agreement (the “Performance Matrix”).

Restricted Shares

1. Grant of Restricted Shares. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee as of the Date of Grant, the total number of restricted
Common Shares (the “Restricted Shares”) set forth above. The Restricted Shares
covered by this Agreement (including any additional Restricted Shares issued
under Section 9 hereof) shall be fully paid and nonassessable and shall be
represented by a certificate or certificates registered in the Grantee’s name,
endorsed with an appropriate legend referring to the restrictions hereinafter
set forth.

2. Vesting of Restricted Shares.

(a) The Restricted Shares covered by this Agreement (including any additional
Restricted Shares issued under Section 9 hereof) shall vest and become
nonforfeitable if the Grantee shall have remained in the continuous employment
of the Company and its Subsidiaries through the Vesting Date. For purposes of
this Agreement, the continuous



--------------------------------------------------------------------------------

employment of the Grantee with the Company and its Subsidiaries shall not be
deemed to have been interrupted, and the Grantee shall not be deemed to have
ceased to be an employee of the Company and its Subsidiaries, by reason of the
transfer of his or her employment among the Company and its Subsidiaries or a
leave of absence approved by the Company.

(b) Notwithstanding the provisions of Section 2(a), the Restricted Shares
covered by this Agreement that have not yet vested under Section 2(a) shall
immediately become vested and nonforfeitable if, prior to the Vesting Date
(i) the Grantee dies or becomes Disabled (as defined by reference to the
long-term disability program applicable to the Grantee) while in the employment
of the Company or a Subsidiary, or (ii) a Change in Control occurs and the
Grantee was employed by the Company or a Subsidiary immediately prior to the
Change in Control.

3. Forfeiture of Shares. The Restricted Shares covered by this Agreement
(including any additional Restricted Shares issued under Section 9 hereof) and
any dividends with respect to those shares for which the record date occurs on
or after the date of forfeiture shall be forfeited automatically without further
action or notice if the Grantee ceases to be employed by the Company and its
Subsidiaries prior to the Vesting Date other than as provided in Section 2(b).
In the event of a forfeiture of the Restricted Shares, the certificate(s)
representing the Restricted Shares covered by this Agreement shall be cancelled.

4. Dividend, Voting and Other Rights. Except as otherwise provided herein, from
and after the issue date, the Grantee shall have all of the rights of a
shareholder with respect to the Restricted Shares covered by this Agreement
(including any additional Restricted Shares issued under Section 9 hereof),
including the right to vote the Restricted Shares and receive any cash dividends
that may be paid thereon; provided, however, that any additional Common Shares
or other securities that the Grantee may become entitled to receive with respect
to the Restricted Shares pursuant to a stock dividend, stock split, combination
of shares, recapitalization, merger, consolidation, separation or reorganization
or any other change in the capital structure of the Company shall be considered
Restricted Shares and shall be subject to the same restrictions as the
Restricted Shares covered by this Agreement. Any cash dividends paid with
respect to the Restricted Shares shall be subject to all required withholdings
for federal, state, local or other taxes.

5. Custody of Restricted Shares. The certificate(s) representing the Restricted
Shares covered by this Agreement (including any additional Restricted Shares
issued under Section 9 hereof) shall be held in custody by the Company until
those shares have become vested and nonforfeitable in accordance with Section 2
of this Agreement. By execution of this Agreement and effective until the
Restricted Shares have become vested and nonforfeitable as provided in
Section 2, the Grantee hereby irrevocably constitutes and appoints the Company’s
Secretary and the Company’s Chief Financial Officer, or either of them, as
attorneys-in-fact to transfer on the books of the Company with full power of
substitution all or any portion of the Restricted Shares that are forfeited in
accordance with this Agreement. The Grantee agrees to take any and all other
actions (including without limitation executing, delivering, performing and
filing such other agreements, instruments and documents) as the Company may deem
necessary or appropriate to carry out and give effect to such transfer.

 

2



--------------------------------------------------------------------------------

Performance Shares

6. Grant of Performance Shares. Subject to and upon the terms, conditions, and
restrictions set forth in this Agreement and in the Plan, the Company hereby
grants to the Grantee as of the Date of Grant, the Target Number of Performance
Shares set forth above. Each Performance Share shall represent one hypothetical
Common Share and shall at all times be equal in value to one Common Share.

7. Earning of Performance Shares. Except as provided in Section 8, the
Performance Shares shall be earned as follows, provided that the Grantee has
remained continuously employed by the Company or any Subsidiary through the end
of the Performance Period:

(a) The Grantee’s right to receive payment of none, all or a multiple of the
Performance Shares shall be contingent upon the extent to which the Company
achieves the Performance Goal set forth above for the Performance Period set
forth above, determined in accordance with the Performance Matrix.

(b) After the end of the Performance Period, the Committee shall determine in
writing the extent, if any, to which the Performance Goal has been achieved and
shall determine the number, if any, of Performance Shares that shall be earned
by multiplying the Target Number of Performance Shares by the applicable
achievement level on the Performance Matrix.

(c) If the Committee determines that a change in the business, operations,
corporate structure or capital structure of the Company, the manner in which it
conducts business or other events or circumstances render the Performance Goal
to be unsuitable, the Committee may modify the Performance Goal or the related
levels of achievement, in whole or in part, as the Committee deems appropriate;
provided, however, that no such action may result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code.

(d) The Performance Shares and related dividend equivalents described in
Section 10 hereof shall be forfeited automatically without further action or
notice (i) in the event that the Performance Shares are not earned pursuant to
the Performance Matrix, or (ii) in the event the Grantee ceases to be employed
by the Company or a Subsidiary through the end of the Performance Period other
than as provided in Section 8.

8. Death, Disability or Change in Control. Notwithstanding any provision of
Section 7 to the contrary:

(a) If the Grantee’s employment with the Company or a Subsidiary terminates
prior to the end of the Performance Period due to the Grantee’s death or
Disability, the Grantee (or the Grantee’s estate or legal representative) shall
earn a pro-rated number of Performance Shares equal to (i) the number of
Performance Shares to which the Grantee would have been entitled to earn under
Section 7 above based on the performance of the Company during the full
Performance Period, multiplied by (ii) a fraction, the numerator of which is the
number of days that the Grantee was employed during the Performance Period and
the denominator of which is the number of days in the Performance Period.

 

3



--------------------------------------------------------------------------------

(b) If a Change in Control occurs during the Performance Period, and the Grantee
was employed by the Company or any Subsidiary through the day immediately prior
to the Change in Control, the Grantee shall earn the Target Number of
Performance Shares set forth above, without pro-ration.

9. Payment of Performance Shares. Payment of any Performance Shares that become
earned as set forth in Section 7 will be made in the form of additional
Restricted Shares, which shall be delivered within 60 days after the end of the
Performance Period and which shall be subject to the provisions of Sections 1
through 5 of this Agreement. Payment of the Performance Shares that become
earned as set forth in Section 8 shall be paid in the form of fully vested and
unrestricted Common Shares as follows: (i) within 60 days after the end of the
Performance Period, if the Performance Shares are earned under Section 8(a), and
(ii) within 30 days after the occurrence of a Change in Control, if the
Performance Shares are earned under Section 8(b).

10. Dividend, Voting and Other Rights. The Grantee shall not possess any
incidents of ownership (including, without limitation, dividend and voting
rights) in the Common Shares underlying the Performance Shares until such Common
Shares have been delivered to the Grantee in accordance with Section 9.
Notwithstanding the foregoing, upon payment of a Performance Share (whether in
the form of Common Shares or Restricted Shares), the Grantee shall be entitled
to a cash payment (without interest) equal to the aggregate cash dividends
declared and payable with respect to one (1) Common Share for each record date
that occurs during the period beginning on the Date of Grant and ending on the
date the Performance Share is paid. The dividend equivalents described in this
Section 10 shall be forfeited to the extent that the underlying Performance
Share is forfeited and shall be paid to the Grantee, if at all, at the same time
that the related Performance Share is paid to the Grantee in accordance with
Section 9.

Additional Terms and Conditions

11. Transferability. The Restricted Shares and Performance Shares may not be
sold, exchanged, assigned, transferred, pledged, encumbered or otherwise
disposed of by the Grantee, until (a) with respect to the Restricted Shares,
they become vested pursuant to this Agreement, and (b) with respect to the
Performance Shares, they are paid in the form of Common Shares; provided,
however, that the Grantee’s rights with respect to such Restricted Shares and
Performance Shares may be transferred by will or pursuant to the laws of descent
and distribution. Any purported transfer or encumbrance in violation of the
provisions of this Section 11 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such
Restricted Shares and Performance Shares.

12. No Employment Contract. Nothing contained in this Agreement shall confer
upon the Grantee any right with respect to continuance of employment by the
Company or a Subsidiary, nor limit or affect in any manner the right of the
Company or a Subsidiary to terminate the employment or adjust the compensation
of the Grantee.

13. Taxes and Withholding. If the Company or a Subsidiary is required to
withhold any federal, state, local or other taxes in connection with the vesting
of the Restricted Shares or

 

4



--------------------------------------------------------------------------------

the payment of the Performance Shares, then the Company or Subsidiary (as
applicable) shall retain a number of Common Shares otherwise vested or
deliverable with a value equal to the required withholding (based on the Market
Value per Share on the date of vesting or delivery, as applicable); provided
that in no event shall the value of the Common Shares retained exceed the
minimum amount of taxes required to be withheld or such other amount that will
not result in a negative accounting impact. As a condition to receiving this
award, the Grantee acknowledges and agrees that he or she shall not file an
election under Section 83(b) of the Code with respect to all or any portion of
the Restricted Shares.

14. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
of the Nasdaq National Market System or any national securities exchange with
respect to the Restricted Shares and Performance Shares.

15. Amendments. Subject to the terms of the Plan, the Committee may modify this
Agreement upon written notice to the Grantee. Any amendment to the Plan shall be
deemed to be an amendment to this Agreement to the extent that the amendment is
applicable hereto. Notwithstanding the foregoing, no amendment of the Plan or
this Agreement shall adversely affect the rights of the Grantee under this
Agreement without the Grantee’s consent.

16. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

17. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. This Agreement and the Plan contain the entire agreement and
understanding of the parties with respect to the subject matter contained in
this Agreement, and supersede all prior written or oral communications,
representations and negotiations in respect thereto. In the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern. Capitalized terms used herein without definition shall have the
meanings assigned to them in the Plan. The Committee acting pursuant to the
Plan, as constituted from time to time, shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with the grant of the Restricted Shares and Performance Shares.

18. Successors and Assigns. Without limiting Section 11 hereof, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.

19. Governing Law. The interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws thereof.

20. Electronic Delivery. The Grantee hereby consents and agrees to electronic
delivery of any documents that the Company may elect to deliver (including, but
not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account

 

5



--------------------------------------------------------------------------------

statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered under the Plan. The
Grantee understands that, unless earlier revoked by the Grantee by giving
written notice to the Secretary of the Company, this consent shall be effective
for the duration of the Agreement. The Grantee also understands that he or she
shall have the right at any time to request that the Company deliver written
copies of any and all materials referred to above at no charge.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Grantee has also executed this
Agreement, as of the Date of Grant.

 

NATIONAL INTERSTATE CORPORATION By:  

 

Name:   [—] Title:   [—]

The undersigned hereby acknowledges receipt of a copy of the Plan, Plan Summary
and Prospectus, and the Company’s most recent Annual Report and Proxy Statement
(the “Prospectus Information”). The Grantee represents that he or she is
familiar with the terms and provisions of the Prospectus Information and hereby
accepts the award of Performance Shares on the terms and conditions set forth
herein and in the Plan.

 

 

Grantee  

Date:  

 

 

6



--------------------------------------------------------------------------------

PERFORMANCE MATRIX

 

ROE

   Achievement Level:
Percentage of Target
Number of Performance
Shares Earned*  

less than [—]%

     0 % 

[—]% or more, but less than [—]%

     100 % 

[—]% or more, but less than [—]%

     133 % 

[—]% or more, but less than [—]%

     167 % 

[—]% or more, but less than [—]%

     200 % 

[—]% or more

     300 % 

 

* Fractional shares shall be rounded to the nearest whole share.

ROE is calculated by [—].

 

7